Title: To George Washington from Major General Benjamin Lincoln, 12 April 1777
From: Lincoln, Benjamin
To: Washington, George



Dear Genl
Bound brook [N.J.] April 12th [1777]

I am inducd to write you in consequence of a [letter I] have just receivd from Lord stirling acquainting me that some troops from Virginia were on their march to join the army and that he had directions to quarter them between Baskenridge, and the first ridge of mountains next to Boundbrook as thereby in case of necessity, they would be well situated to march to the assistance of either quarter. I have heretofore mentiond to your Excellency the scituation of this post—no material alteration hath taken place since I wrote you on this subject unless that hits strength is decreasd.
Colo. Broadhead, who waits on you herewith will I trust convince yr Excellency of the impossibility there is that troops quartered as above

mentioned, can render the least assistance to this post, in case it is attacked by the enemy, save to cover a retreat, the necessity of doing which is painful in idea.
By a line receivd yesterday from Col. Tilghman, I am informd it is yr Excellencys desire that the Carriages be kept in order ready to move on the shortest notice—the weakness of our post, hath induced us at all times to take this precaution and I have been informd by the officers, they have all things in order for a sudden movement. I am with esteem yr Excellencys most obedient humble Servant.
